1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Counsel for Defendant
6    ISAAC JOSEPH GONZALES

7
8                           IN THE UNITED STATES DISTRICT COURT

9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   Case No. 1:15-cr-00108 LJO

12                   Plaintiff,                  ORDER FOR RELEASE OF ISAAC JOSEPH
                                                 GONZALES TO TEEN CHALLENGE
13         vs.                                   RESIDENTIAL SUBSTANCE ABUSE
                                                 TREATMENT PROGRAM ON NOVEMBER
14   ISAAC JOSEPH GONZALES,                      15, 2018

15                                                Hon. Lawrence J. O’Neill
                      Defendant.
16
17
18         On November 13, 2018 Defendant Isaac Gonzales was sentenced to a term of time served
19 for violating his supervised release. The court also imposed an additional 18 month term of
20 supervised release with the condition that Mr. Gonzales shall complete the Teen Challenge
21 residential treatment program, and shall remain detained pending space availability at Teen
22 Challenge.
23         Mr. Gonzales has been interviewed and accepted for participation in the Teen Challenge
24 12-month residential treatment program, and they are holding space available for Mr. Gonzales
25 beginning on Thursday, November 15, 2018. Kevin Mitchel, a paralegal with the Office of the
26 Federal Defender, is available to pick up Mr. Gonzales upon his release from custody at the
27 Fresno County Jail, and to transport Gonzales directly to Central Valley Teen Challenge, 42675
28 Road 44, Reedley, California.
1              This proposed order is submitted to authorize Mr. Gonzales’ release from the Fresno
2    County Jail on November 15, 2018, at 7:00 a.m., to the custody of Federal Defender employee
3    Kevin Mitchel for transport directly to Central Valley Teen Challenge, 42675 Road 44, Reedley,
4    California. Mr. Gonzales shall remain in the custody of Kevin Mitchel and not be left alone from
5    the time he exits the jail until he enters the program. All other conditions of Gonzales’s
6    supervised release not in conflict with this order shall remain in full force and effect.
7              DATED: November 13, 2018
8
                                                            Respectfully submitted,
9
10                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
11
                                                       By: /s/ Eric V. Kersten
12                                                         ERIC V. KERSTEN
                                                           Assistant Federal Defender
13                                                         Attorneys for Defendant
                                                           ISAAC JOSEPH GONZALES
14
15                                                     ORDER
16             Defendant ISAAC JOSEPH GONZALES shall be released from the Fresno County Jail to
17 the custody Kevin Mitchel for transportation directly to the Central Valley Teen Challenge
18 residential treatment program on November 15, 2018, at 7:00 a.m.
19
20 IT IS SO ORDERED.
21
          Dated:        November 14, 2018                    /s/ Lawrence J. O’Neill _____
22                                                  UNITED STATES CHIEF DISTRICT JUDGE

23
24
25
26
27
28

     Gonzales: Proposed Order for Release
                                                        2
